DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “deposition apparatus” and “separating apparatus” in claims 1-3, 10, 12, 16-17 and “apparatus” in claims 14 and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 23 recites the limitation "the group" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takaoka, Osamu et al. JP2005084582 (JP’582) (translation used for citation).

Regarding claim 1, JP’582 teaches, to cleanly and absolutely remove particles present on a photomask (abstract). JP’582 further teaches particles are removed from the photomask using a mechanical / electromagnetic interaction or chemical reaction between the probe of the scanning probe microscope and the particles on the photomask (removing a particle from a photolithographic mask) (page 1-2). In accordance with the position information of the defect inspection apparatus or defect correction apparatus that found the particle, the stage of the apparatus including the nonmagnetic atomic force microscope probe is moved to the position where the particle is present (page 2-3). An atomic force microscope probe includes a tip which wears out over use which reads on sacrificial tip. Therefore, JP’582 teaches a manipulator comprising a sacrificial tip, which is movable relative to the mask, in the vicinity of the particle to be removed. JP’582 further teaches a technique using a transmission electron microscope sample preparation technique performed in a focused ion beam apparatus can also be used for particle removal. Move the atomic force microscope stage combined with an electron beam device or ion beam device with a deposition function and an etching function in vacuum according to the position information of the defect inspection device or defect correction device that found the particle to the position where the particle is located. In the observation mode of the atomic force microscope, the region including the particles is observed to recognize the position of the particles. As shown in FIG. 5 (a), an electron beam or an ion beam is first introduced while flowing the deposition source gas from the deposition gas supply system 8 with the scanning probe microscope probe 2 in contact with the particles adhering to the photomask. In step 7, a deposition film 9 is formed and bonded (deposit a connecting material on the sacrificial tip of the manipulator and/or on the particle from a vapor phase in order to connect the sacrificial tip of the manipulator to the particle). As shown in FIG. 5B, the deposition film 9 is etched by the electron beam or ion beam 7 (particle-beam) while flowing the etching gas from the etching gas supply system 10 at the particle movement destination, and the particles 1 are separated (separate the removed particle from the sacrificial tip of the manipulator by carrying out a particle beam induced etching process) (page 3, see fig. 5). Therefore, JP’582 an apparatus for removing a particle from a photolithographic mask, comprising: a. a manipulator comprising a sacrificial tip, which is movable relative to the mask and which is movable into the vicinity of the particle to be removed; b. a deposition apparatus, which is embodied to deposit a connecting material on the sacrificial tip of the manipulator and/or on the particle from a vapor phase in order to connect the sacrificial tip of the manipulator to the particle; and c. a separating apparatus, which is embodied to separate the removed particle from the sacrificial tip of the manipulator by carrying out a particle beam induced etching process.

JP’582 is silent about the particle-beam-induced etching process removes at least a portion of the manipulator. However, it is noted that the applicant claimed configuration of “the separating apparatus" recites the intended use of the separating apparatus. And a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The separating apparatus of JP’582 teaches a particle beam etching apparatus that can direct the particle beam in the area of the sacrificial tip and therefore would be capable of being used to etch a portion of the sacrificial tip. Therefore, one of ordinary skill in the art at the time the invention was made would have known that the structural limitations of the separating apparatus taught by the prior art and the separating apparatus claimed would have been the same and since the claim is directed towards an apparatus, the apparatus is independent of the intended use. 

Regarding claims 2-4 and 10, JP’582 teaches an apparatus for removing a particle from a photolithographic mask of claim 1. JP’582 further teaches a particle beam deposition/etching apparatus, and an atomic force microscope probe (measuring tip) as discussed above. JP’582 is silent about the deposition apparatus embodied to deposit the sacrificial tip on the manipulator, with regard to claim 2, the deposition apparatus is further embodied to deposit the sacrificial tip on the measuring tip, with regard to claim 3, wherein the deposition apparatus uses one or more precursor gases for depositing the sacrificial tip, and the one or more precursor gases comprise at least one of ethene, styrene, pyrene, hexadecane, liquid paraffins, formic acids, acrylic acid, propionic acid, or methyl methacrylate, with regard to claim 4 and wherein the apparatus comprises a particle beam generation unit configured to generate a particle beam, the deposition apparatus is configured to use the particle beam for depositing the sacrificial tip and for depositing a connecting material on the sacrificial tip and the particle, the separating apparatus is configured to use the particle beam for carrying out a particle beam induced etching process which removes at least a portion of the sacrificial tip of the manipulator or which removes a used-up sacrificial tip from a measuring tip of the manipulator, with regard to claim 10. However, it is noted that the applicant claimed configuration of “the deposition apparatus" and “separating apparatus” recites the intended use of “the deposition apparatus" and “separating apparatus”. And a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The deposition/etching apparatus of JP’582 teaches a particle beam deposition/etching apparatus that can direct the particle beam in the area of the manipulator/tip and use a source gas to deposit material and remove material and therefore would be capable of being used to deposit/etch material on the manipulator/tip. Therefore, one of ordinary skill in the art at the time the invention was made would have known that the structural limitations of “the deposition apparatus" and “separating apparatus” taught by the prior art and the deposition apparatus claimed would have been the same and since the claim is directed towards an apparatus, the apparatus is independent of the intended use.

Regarding claim 11, JP’582 teaches an apparatus for removing a particle from a photolithographic mask of claim 1. JP’582 further teaches the tip forms a point (constriction), which is the portion of the tip what is connected to the particle and the location that is subject to etching to perform separation of the tip and particle (see fig. 5). Therefore, JP’582 further teaches the sacrificial tip comprises at least one constriction that specifies at least one position at which the separation apparatus separates the particle and a part of the tip of the sacrificial tip from a remaining part.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-9, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP’582.

Regarding claim 5, JP’582 teaches an apparatus for removing a particle from a photolithographic mask of claim 3. JP’582 further teaches the deposition apparatus provides a precursor gas at a position of the measuring tip, as discussed above (pages 2-3).

JP’582 does not teach an electrode providing an electric field between the electrode and a measuring tip of the manipulator.

However, JP’582 further teaches that electrostatic repulsion or attraction can be used to assist in removing particles by applying a voltage to the probe tip and creating an electric filed around the probe tip. Wherein applying a voltage to the probe tip would require an electrode which creates the electric field (see fig. 2 pages 2-3).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of JP’582 to include an electrode providing an electric field between the electrode and a measuring tip of the manipulator because JP’582 teaches that electrostatic repulsion or attraction can be used to assist in removing particles and it is prima facie obvious to combine two features each of which is taught by the prior art to be useful for the same purpose, in order to form a third feature to be used for the very same purpose the idea of combining them flows logically from their having been individually taught in the prior art, see MPEP 2144.06.

Regarding claim 6, JP’582 teaches an apparatus for removing a particle from a photolithographic mask of claim 5. JP’582 is silent about the arrangement of the voltage application device. However, some kind of isolating housing and support/stage would be necessary in order to provide the electric field to the probe.

Regarding claim 7, JP’582 teaches an apparatus for removing a particle from a photolithographic mask of claim 5. JP’582 is silent about the value of the electric filed and specifically that the electrode generates an electric field having a field strength > 109 V/m at the measuring tip of the manipulator. However, it is noted that the applicant claimed configuration of “the electrode" recites the intended use of the electrode. And a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The electrode of JP’582 is capable of creating an electric field around the probe tip and therefore would be capable of generating any field strength at the measuring tip. Therefore, one of ordinary skill in the art at the time the invention was made would have known that the structural limitations of the electrode taught by the prior art and the electrode claimed would have been the same and since the claim is directed towards an apparatus, the apparatus is independent of the intended use. 

Regarding claim 8, JP’582 teaches an apparatus for removing a particle from a photolithographic mask of claim 1.

JP’582 is silent about size features of the tip and specifically that the sacrificial tip has a length of 5 nm to 5000 nm, and/or wherein the sacrificial tip has a cylindrical form with a diameter in a range of 1 nm to 1000 nm.

However, the purpose of the tip is to attach to or move nanometer sized particles from a photomask. Therefore, the length and/or diameter of the tip should be as much or as little as necessary to perform the desired cleaning without damaging the photo mask. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of JP’582 to include the sacrificial tip has a length of 5 nm to 5000 nm, and/or wherein the sacrificial tip has a cylindrical form with a diameter in a range of 1 nm to 1000 nm because JP’582 teaches the length and/or diameter of the tip should be as much or as little as necessary to perform the desired cleaning without damaging the photo mask and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.
	

Regarding claim 9, JP’582 teaches an apparatus for removing a particle from a photolithographic mask of claim 5. JP’582 further teaches the stage of the atomic force microscope equipped with the conductive probe (page 2), which reads on wherein the sacrificial tip is electrically conductive.

JP’582 is silent about the precursor gas comprises a metal carbonyl. However, it is noted that the applicant claimed configuration of “the deposition apparatus" recites the intended use of “the deposition apparatus". And a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The deposition/etching apparatus of JP’582 teaches a particle beam deposition/etching apparatus that can direct the particle beam in the area of the manipulator/tip and use a source gas to deposit material and remove material and therefore would be capable of being used to deposit/etch material on the manipulator/tip. Therefore, one of ordinary skill in the art at the time the invention was made would have known that the structural limitations of “the deposition apparatus" taught by the prior art and the deposition apparatus claimed would have been the same and since the claim is directed towards an apparatus, the apparatus is independent of the intended use

	

Regarding claims 12 and 15, JP’582 teaches an apparatus for removing a particle from a photolithographic mask of claims 1 and 10.

JP’582 does not teach wherein the deposition apparatus is embodied to rotate, by at least 90°, at least one of the measuring tip of the manipulator or the particle beam of the particle beam generation unit, with regard to claim 12 and a tilting apparatus operable to tilt the manipulator against a normal direction of a sample, with regard to claim 15.

However, JP’582 teaches the stage of the atomic force microscope is moved to the position where the particle is located according to the position information of the defect inspection apparatus or defect correction apparatus that found the particle (page 2). Move the atomic force microscope stage combined with an electron beam device or ion beam device with a deposition function and an etching function in vacuum according to the position information of the defect inspection device or defect correction device that found the particle to the position where the particle is located (page 3). Therefore, JP’582 teaches providing movement of the cleaning components, including the ion beam device and the manipulator to allow the cleaning components to reach the particles to remove the particle from the photomask. Therefore, providing movement in any direction would have been obvious.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of JP’582 to include wherein the deposition apparatus is embodied to rotate, by at least 90°, at least one of the measuring tip of the manipulator or the particle beam of the particle beam generation unit, with regard to claim 12 and a tilting apparatus operable to tilt the manipulator against a normal direction of a sample, with regard to claim 15 because JP’582 teaches providing movement of the cleaning components, including the ion beam device and the manipulator to allow the cleaning components to reach the particles to remove the particle from the photomask and some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious, see MPEP 2141 III (G).

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over JP’582 as applied to claim 1 above, and further in view of Hodgson et al. US 5,047,649 (US’649).

Regarding claim 13, JP’582 teaches an apparatus for removing a particle from a photolithographic mask of claim 1.

JP’582 does not teach the manipulator comprises an optical light- pointer system.

US’649 teaches a method and apparatus for producing fine line patterns on insulating surfaces utilizing a conductive spring-like cantilever having a pointed tip which is in proximity to the surface to be affected. This operation is similar to the movement of a pointed tip in an atomic force microscope (AFM) (abstract, col. 2). US’649 further teaches FIG. 1 illustrates an apparatus which can be used to practice the present invention. This apparatus includes a conductive pointed tip or stylus 10 connected to a spring-like cantilever 12. A small reflective index mark 14 (the manipulator comprises an optical light- pointer system) can be optionally provided on the cantilever for use in fine Z-positioning. Using well known interferometric means a light beam, depicted by arrow 16, will be reflected from index mark 14 and can be used to exactly position the cantilever and the pointed tip 10 (col. 4). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of JP’582 to include the manipulator comprises an optical light- pointer system because US’649 teaches providing a reflective area on the cantilever can assist in correctly positioning the cantilever and the pointed tip and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).
	

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over JP’582 as applied to claim 1 above, and further in view of Robinson et al. US 2016/0263632 (US’632).

Regarding claim 14, JP’582 teaches an apparatus for removing a particle from a photolithographic mask of claim 1.

JP’582 does not teach wherein the apparatus if further embodied to analyze the removed particle by carrying out at least one of: energy-dispersive x-ray spectroscopy, energy-dispersive x-ray beam absorption, wavelength-selective x-ray spectroscopy, secondary ion mass spectroscopy, secondary neutral particle mass spectroscopy, Rutherford backscattering spectroscopy, or low-energy ion scattering spectroscopy.

US’632 teaches a debris collection and metrology system for collecting and analyzing debris from a tip used in nanomachining processes for removing debris from a photomask (abstract, para. 3-7). US’632 further teaches an x-ray or electron beam source and detector can be provided to analyze the debris removed from the substrate to determining the debris composition (para. 28 56-64).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of JP’582 to include wherein the apparatus if further embodied to analyze the removed particle by carrying out at least one of: energy-dispersive x-ray spectroscopy, energy-dispersive x-ray beam absorption, wavelength-selective x-ray spectroscopy, secondary ion mass spectroscopy, secondary neutral particle mass spectroscopy, Rutherford backscattering spectroscopy, or low-energy ion scattering spectroscopy because US’632 teaches an x-ray or electron beam source and detector can be provided to analyze the debris removed from the photomask to determining the debris composition and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).
	
	
Allowable Subject Matter
Claims 16-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or render obvious the limitations of claim 16 of an apparatus for removing a particle from a photolithographic mask, comprising: a. a manipulator, which is movable relative to the mask and which is movable into the vicinity of the particle to be removed; and b. a deposition apparatus, which is embodied to deposit a connecting material on the manipulator and/or on the particle from a vapor phase in order to connect the manipulator to the particle, wherein the deposition apparatus is further embodied to provide through the manipulator a particle beam that induces the deposition. See reasons for allowance mailed 4-19-22 in related application 17/074042 for more details.

Claims 17-22 depend from claim 16 and are allowable for the same reasons.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713